Opinion by
Judge Cofer:
The particular errors complained of must be pointed out by the grounds for a new trial, or they cannot be noticed by this court.

Hallam & Gordon, for appellant.


J. W. Green, A. P. Grover, H. P. Montgomery, for appellee.

The fact that but one ruling of the court in the course of the trial appears to have been excepted to does not alter the rule. This court cannot undertake the task of critically examining a record to see how many rulings were- excepted to. The rule that the errors complained of must be specified is plain and well established; it may be followed without difficulty, is necessary to the convenient and prompt dispatch of the business of the trial courts as well as of this court, and must be strictly adhered to.
The jury and the circuit judge heard the evidence, and the jury were authorized by the relation of the parties and the circumstances in evidence to find that the appellant did not expect to be paid, and that his father did not expect to pay him, and the law is that in such cases no recovery can be had. Weir v. Weir’s Adm’r, 3 B. Mon. 645; Perry v. Perry, 2 Duv. 312.
The facts in this case are not really so .strong against the right of recovery as in the cases supra, but there was enough in them to authorize the jury to find that there was no expectation on the part of either party that the appellant was to be paid for the services rendered for his father when he had become old and measurably disabled to attend to business.
Judgment affirmed.